DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Response to Amendment
The Applicant’s Amendment filed on 02/05/2021 in which claims 1-6, 10-16 and 19 have been amended, claims 17 and 20 have been cancelled and entered of record.
Claim 5 has been amended to overcome the claim objection.  Based on the amended claim 5, the objection to the claim is withdrawn.
Claims 1, 10-11, 16 and 19 have been amended to overcome the claim rejections under 35 U.S.C. §112(a), first paragraph.  Based on the amended claims the rejections under 35 U.S.C. §112(a), first paragraph for claims 1, 10-11, 16 and 19 are withdrawn.
Claim 10 has been amended to overcome the claim rejections under 35 U.S.C. §112(b), second paragraph.  Based on the amended claims 10 the rejections under 35 U.S.C. §112(b), second paragraph for claim 10 is withdrawn.
Claims 1-16 and 18-19 are pending for examination.

Response to Arguments
Regarding claims 3, 5 and 13, Applicant’s arguments with respect to the claim rejections under 35 U.S.C. §112(a), first paragraph on pages 7-8 of the Amendment have been fully considered but they are not persuasive. 
Applicant's arguments that the limitation “to avoid adjustment of the power signal based on a determination that the efficiency of the power signal is not below the target efficiency” as cited in claim 3 which is supported inter alia at Figure 7, block 720 and paragraph [75], limitation "wherein the target efficiency is a known maximum efficiency" as cited in claim 5, which is supported  inter alia at Figure 7 and paragraph [0075], and "wherein the power signal is not adjusted based on a determination that the efficiency of the power signal received at the wireless power reception apparatus is not below the target efficiency" as cited in claim 13, which is supported inter alia at paragraph [75] and Figure 7, block S720.
The arguments have been fully considered. The Examiner respectfully disagrees because according to Fig. 7, block 720, discloses in decision block discloses whether “current efficiency = maximum efficiency?”, and paragraph [75] discloses “may determine whether or not the current power transmission efficiency is maximum (S720).  If the current power transmission efficiency is not the maximum efficiency, the wireless 
Regarding claims 1, 3-7, 9, 11-16, and 18-19, Applicant’s arguments with respect to the claim rejections under 35 U.S.C. §103 on pages 8-11 of the Amendment have been fully considered but they are not persuasive and moot in view of the new ground(s) of rejection below.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 recite “determine an efficiency of the power signal based, at least in part, on the the power signal”.  There is an extra “the” in the limitation.
Claim 11 line 5 recites “providing, via an inverter, an Alternating Current (AC) voltage” should be “providing, via an inverter, the Alternating Current (AC) voltage” because “an Alternating Current (AC) voltage” already cited in line 4.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, the claim recites “the adjustment based on the efficiency of the power signal is further based on a determination that the efficiency of the power signal is below a target efficiency, and wherein the controller is further configured to avoid adjustment of the power signal based on a determination that the efficiency of the power signal is not below the target efficiency”.  The term “target efficiency” is much different from the term “maximum efficiency” as explained above, therefore, was not disclose in the original disclosure.
Regarding claim 5, the claim recites “the target efficiency is a known maximum efficiency”.  The term “target efficiency” is much different from the term “maximum efficiency” as explained above, therefore, was not disclose in the original disclosure.
Regarding claim 13, the claim recites “the adjusting the power signal based on the efficiency is further based on a determination that the efficiency is below a target efficiency, and wherein the power signal is not adjusted based on a determination that the efficiency is not below the target efficiency”.  The term “target efficiency” is much different from the term “maximum efficiency” as explained above, therefore, was not disclose in the original disclosure.
Claim(s) 1-16 and 18-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
Claims 1, 11, and 16 recite “receive a received power packet indicating the power signal received at the wireless power reception apparatus; determine an efficiency of the power signal based, at least in part, on the the power signal received at the wireless power reception apparatus indicated in the received power packet; adjust, via the primary core, the power signal based on the efficiency of the power signal”.  However, in the disclosure, paragraph [0007] discloses “The present invention provides a wireless power transmission apparatus and a power transmission control method capable of maintaining optimum efficiency regardless of the position of the wireless power reception apparatus, temperature, and power level without changing the system 
The claimed invention also claim “adjust, via the primary core, the power signal based on the efficiency of the power signal”.  According to the disclosure, paragraph [0011] discloses “controller may calculate a power transmission efficiency based on the information about the power received at the wireless power reception apparatus and may adjust at least one of the DC voltage and the gate voltage such that the power transmission efficiency is maintained at a maximum”, also in paragraph [0017], [0021] and throughout the disclosure.  However, based on the common knowledge in the art, by adjusting the DC voltage (power rail of the inverter) and the gate voltage (changing the gate voltage affecting the biasing point of the transistor) would increase or decrease the amount of current flowing into the transmission coil, thus changing the transmitting power.  Changing the amount of transmission power without changing other parameters such as impedance, frequency, or coupling factor (distant between transmitting coil and ⋅ Pout / Pin.  Based on the common knowledge, “adjust at least one of the DC voltage and the gate voltage” would not change the efficiency.  Furthermore, the current disclosure as a whole does not elaborate why adjusting the transmitting power would adjust the efficiency of the wireless power transmitting.  According to the MPEP, specification must enable a person skilled in the art to make and use the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 9-12, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SADAKATA et al. (US Patent Publication 2015/0357863; hereinafter “SADAKATA”) in view of Davison et al. US Patent Publication 2015/0326061; hereinafter “Davison”.
Regarding claim 1, SADAKATA discloses a wireless power transmission apparatus (Fig. 2, left side of coils 7 and 8) for wirelessly transmitting power to a wireless power reception apparatus (Fig. 2, right side of coils 7 and 8), the wireless power transmission apparatus comprising: 
a primary core (Fig. 2, transmitting coil winding 7 comprising either air core or ferrite core) comprising at least one primary coil (Fig. 2, transmitting coil 7) configured to transmit a power signal [0029] to the wireless power reception apparatus (Fig. 2, right side of coils 7 and 8); 
an inverter (Fig. 2, 4) configured to provide an Alternating Current (AC) voltage (Fig. 2, inverter 4 is a device to convert direct current (DC) to alternating current (AC); Fig. 3 is the frequency domain of the power signal) [0041] to the primary core (Fig. 2, inverter 4 driving the primary coil 7) for use in transmission of the power signal to the wireless power reception apparatus (Fig. 2, 8 is a power receiving coil of the wireless power receiver on the right side of the receiving coil 8 to receive power from the power transmitting coil 7) [0036]; and 
a controller (Fig. 2, 13) configured to: 
receive a control error packet ([0045] “power control circuit 13 controls the buck-boost converter 15 so that a result of detection by the received power detector 10 is equal to the power required for charging” indicates the control 
adjust, via the primary core, the power signal based on the difference between the required power of the wireless power reception apparatus and the power signal received by the wireless power reception apparatus [0045]; 
receive a received power packet indicating the power signal received at the wireless power reception apparatus (Fig. 6B, SADAKATA discloses the drive frequency is sweep by adjusting the inverter to control the frequency that provide power to the primary core to find peak efficiency vs frequency [0065]; 
determine an efficiency of the power signal based, at least in part, on the
adjust, via the primary core, the power signal based on the efficiency of the power signal (Fig. 6A and 6B are efficiency plots of power signal based on the adjustment at the primary core).
SADAKATA discloses the wireless power receiver transmits the required power along with other information to the wireless power transmitter [0045] and transmitting the received power to the wireless power transmitter, the transmitted power control circuit 13 controls the buck-boost converter 15 so that a result of detection by the received power detector 10 is equal to the power required for charging [0045].  a difference between power received and power expected, and/or expected losses at the receiving antenna [0063].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified SADAKATA to incorporate the teaching of Davison and having the wireless power receiver transmit the difference between power received and power expected to the wireless power transmitter in order to have receiving a control error packet indicating a difference between a required power of the wireless power reception apparatus and the power signal received by the wireless power transmission apparatus.  Doing so would allow accurately and quickly report the amount of power that required to transmit by the transmitter due to the similarity in power measurement technique from the wireless power receiver between the power received and the amount of power required by the battery that may have changed, and also relief the wireless power transmitter from calculate the power different so the wireless power transmitter could perform other tasks for speeding up the power adjustment process.
Regarding claim 2, the combination of SADAKATA and Davison discloses the wireless power transmission apparatus of claim 1 above, SADAKATA further discloses the adjustment of the power signal based on the difference to occur before the adjustment of the power signal based on the efficiency ([0046] “after the received power has reached the power required for charging will be described” indicates the additional efficiency adjustments afterward are also considered after the power different adjustment; [0049] “Instead of the operation at f1_limit, operation at f2_limit also provides efficient non-contact charging, which is an advantage of the present disclosure” indicate the adjustment of efficiency f1_limit and f2_limit in paragraph [0047]-[0048] after the power adjustment).
Regarding claim 4, the combination of SADAKATA and Davison discloses the wireless power transmission apparatus of claim 1 above, SADAKATA further discloses the controller is further configured to determine the efficiency based on an input power of the wireless power transmission apparatus (Fig. 2, power detector 5 is measure the power input of the wireless power transmission 3 [0073]).
Regarding claim 6, the combination of SADAKATA and Davison discloses the wireless power transmission apparatus of claim 1 above, SADAKATA further discloses the controller controls DC voltage to the inverter used in forming the power signal by controlling a boost-up or boost-down of a converter (Fig. 2, BUCK-BOOST 15; [0040]) included in the wireless power transmission apparatus (Fig. 2, BUCK-BOOST 15 is on the power transmitting side).
Regarding claim 7, the combination of SADAKATA and Davison discloses the wireless power transmission apparatus of claim 1 above, SADAKATA further discloses 
Regarding claim 9, the combination of SADAKATA and Davison discloses the wireless power transmission apparatus of claim 7 above, SADAKATA further discloses the controller controls a gate voltage of the transistor to generate the power signal (Fig. 2, controller 13 controlling the gates of the transistors to convert DC signal to AC signal for power transmission).
Regarding claim 10, the combination of SADAKATA and Davison discloses the wireless power transmission apparatus of claim 1 above, SADAKATA further discloses receipt of the received power packet occurs while the power signal is being transmitted by the primary core ([0080] suggests communication through coils (in-band) can be used to reduce the size and weight of the non-contact charger).
Regarding claim 11, SADAKATA discloses a method of controlling power transmission by a wireless power transmission apparatus (Fig. 2, left side of coils 7 and 8), the method comprising: 
transmitting, via a primary core (Fig. 2, transmitting coil winding 7 comprising either air core or ferrite core), a power signal [0029] to a wireless power reception apparatus (Fig. 2, right side of coils 7 and 8) using Alternating Current (AC) voltage (Fig. 2, output of inverter 4 is an AC voltage); 
providing, via an inverter (Fig. 2, 4), an Alternating Current (AC) voltage (Fig. 2, output of inverter 4 is an AC voltage) to the primary core (Fig. 2, transmitting coil winding 7 comprising either air core or ferrite core) for use in transmission of the power signal to the wireless power reception apparatus (Fig. 2, 8 is a power receiving coil of 
receiving a control error packet ([0045] “power control circuit 13 controls the buck-boost converter 15 so that a result of detection by the received power detector 10 is equal to the power required for charging” indicates the control circuit 13 received the information on the received power from the wireless power receiver) indicating a difference between a required power of the wireless power reception apparatus and the power signal received by the wireless power transmission apparatus [0045];
adjusting, via the primary core, the power signal based on the difference between the required power of the wireless power reception apparatus and the power signal received by wireless power reception apparatus [0045];
receiving, via a controller, a received power packet indicating the power signal received at the wireless power reception apparatus (Fig. 6B, SADAKATA discloses the drive frequency is sweep by adjusting the inverter to control the frequency that provide power to the primary core to find peak efficiency vs frequency [0065];
determining, via the controller, an efficiency of the power signal received by the wireless power reception apparatus based, at least in part, on the [[the]] power signal received at the wireless power reception apparatus (Fig. 6A and 6B are plots of power efficiency based on the received power); and
adjusting, via the controller, the power signal to the wireless power reception apparatus based on the efficiency of the power signal (Fig. 6A and 6B are received power vs. efficiency plots, and frequency sweep requires changed in the gate voltage of 
	SADAKATA discloses the wireless power receiver transmits the required power along with other information to the wireless power transmitter [0045] and transmitting the received power to the wireless power transmitter, the transmitted power control circuit 13 controls the buck-boost converter 15 so that a result of detection by the received power detector 10 is equal to the power required for charging [0045].  SADAKATA does not discloses the wireless power transmitter receives the error package indicating a difference between a required power of the wireless power reception apparatus and the power signal received by the wireless power transmission apparatus.  However, the concept of having the wireless power receiver calculate the difference between the required power of the wireless power reception apparatus and the power signal received by the wireless power transmission apparatus is well-known in the art.  The reference of Davison is introduced to provide as an evidence.  Davison discloses a wireless power transfer system having the detection unit receives data that including at least: the amount of power received at the receiving antenna of the device to be charged, a difference between power received and power expected, and/or expected losses at the receiving antenna [0063].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified SADAKATA to incorporate the teaching of Davison and having the wireless power receiver transmit the difference between power received and power expected to the wireless power transmitter in order to have receiving a control error packet indicating a difference between a required power of the wireless power 
Regarding claim 12, the combination of SADAKATA and Davison discloses the method of claim 11 above, SADAKATA further discloses the power signal is generated at the primary core using DC voltage originating from a DC-DC converter (Fig. 2, the buck-boost converter 15), wherein the adjusting theAMENDMENT AND RESPONSE UNDER 37 CFR § 1.114Page 5 power signal based on the difference includes adjusting the DC voltage or a gate voltage in the inverter [0045].
Regarding claim 14, the combination of SADAKATA and Davison discloses the method of claim 11 above, SADAKATA further discloses the power signal is based, at least in part, on DC voltage originating from a DC-DC converter (Fig. 2, the buck-boost converter 15), and wherein adjusting the power signal based on the received power packet includes adjusting at least one of the DC voltage and a gate voltage of the inverter [0045].
Regarding claim 15, the combination of SADAKATA and Davison discloses the method of claim 14 above, SADAKATA further discloses adjusting the power signal based on the difference includes adjusting at least one of the DC voltage from the DC-DC converter in the wireless power transmission apparatus [0045] and the gate voltage of the inverter.
Regarding claim 16, SADAKATA discloses a method of controlling transmission power by a wireless power transmission apparatus (Fig. 2, left side of coils 7 and 8), the method comprising:
transmitting a power signal [0029] to a wireless power reception apparatus (Fig. 2, right side of coils 7 and 8) using a primary coil (Fig. 2, transmitting coil 7) comprised in the wireless power transmission apparatus (Fig. 2, right side of coils 7 and 8); 
receiving a control error packet ([0045] “power control circuit 13 controls the buck-boost converter 15 so that a result of detection by the received power detector 10 is equal to the power required for charging” indicates the control circuit 13 received the information on the received power from the wireless power receiver) indicating a difference between a required power of the wireless power reception apparatus and the power signal received by the wireless power transmission apparatus [0045]; 
controlling at least one of a Direct Current (DC) voltage (Fig. 2, output of the converter 15) applied to the wireless power transmission apparatus [0045] and a gate voltage of an inverter comprised in the wireless power transmission apparatus based on the difference between the required power of the wireless power reception apparatus and the power signal received by the wireless power reception apparatus [0045]; 
receiving, from the wireless power reception apparatus, a received power packet indicating the power signal received at the wireless power reception apparatus [0045]; 
determining, an efficiency of the power signal based, at least in part, on the received power packet indicating the power signal received at the wireless power reception apparatus (Fig. 6A and 6B are received power vs. efficiency plots); and 

SADAKATA discloses the wireless power receiver transmits the required power along with other information to the wireless power transmitter [0045] and transmitting the received power to the wireless power transmitter, the transmitted power control circuit 13 controls the buck-boost converter 15 so that a result of detection by the received power detector 10 is equal to the power required for charging [0045].  SADAKATA does not discloses the wireless power transmitter receives the error package indicating a difference between a required power of the wireless power reception apparatus and the power signal received by the wireless power transmission apparatus.  However, the concept of having the wireless power receiver calculate the difference between the required power of the wireless power reception apparatus and the power signal received by the wireless power transmission apparatus is well-known in the art.  The reference of Davison is introduced to provide as an evidence.  Davison discloses a wireless power transfer system having the detection unit receives data that including at least: the amount of power received at the receiving antenna of the device to be charged, a difference between power received and power expected, and/or expected losses at the receiving antenna [0063].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified SADAKATA to incorporate the teaching of Davison and 
Regarding claim 18, the combination of SADAKATA and Davison discloses the method of claim 16 above, SADAKATA further discloses determining the efficiency is further based on an input power of the wireless power transmission apparatus (Fig. 2, power measurement circuit 5 measure input power of the wireless power transmitter) [0073].
Regarding claim 19, the combination of SADAKATA and Davison discloses the method of claim 16 above, SADAKATA further discloses the efficiency indicates a previous efficiency that was based on a previous received power packet indicating a previous power signal received at the wireless power reception apparatus (Fig. 6A and Fig. 6B, each point in the efficiency curve is the previous efficiency information of the next point in the curve).
(s) 3, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SADAKATA and Davison in view of Kim et al. (US Patent Publication 2013/0026847; hereinafter “Kim”).
Regarding claims 3 and 13, the combination of SADAKATA and Davison discloses the wireless power transmission apparatus of claim 1 and the method of claim 11 above, SADAKATA discloses the adjustment based on the efficiency of the power signal is further based on a determination that the efficiency of the power signal is below a target efficiency (Fig. 3A any point to the right of f1_limit, f2_limit), SADAKATA does not explicitly discloses the controller is further configured to avoid adjustment of the power signal based on a determination that the efficiency of the power signal is not below the target efficiency.  However, it is obvious and well-known in the art to avoid adjustment of the power signal when the target efficiency have been reached.  The reference of Kim is introduced to provide as an evidence.  Kim discloses a wireless power transfer system that stop adjusting the adjustment of the power signal when a reference (target) value is reached (Fig. 7, there is no further adjustment after YES in step 755).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to stop the adjustment of the power signal when the target efficiency have been reach since it is obvious and well-known in the art to stop the adjustment of the power signal once the target efficiency have been reach to break from the execution routine of the controller to perform other tasks.
Regarding claim 5.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SADAKATA and Davison in view of YEH US Patent Publication 2011/0291614; hereinafter “YEH”.
Regarding claim 8, the combination of SADAKATA and Davison discloses the wireless power transmission apparatus of claim 7 above, SADAKATA discloses the inverter is a full-bridge inverter with IGBT transistors.  The combination of SADAKATA and Davison does not disclose the transistors are either N-Channel or P-channel Metal Oxide Silicon Field Effect Transistor (MOSFET). However, using N-Channel or P-channel MOSFET for a full-bridge inverter is well-known in the art. The reference of YEH is introduced to provide as an evidence. YEH discloses using N-Channel MOSFET in a full bridge converter (Fig. 1H, N-Channel MOSFETs).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of SADAKATA and Davison to incorporate the teaching of YEH and use the N-Channel MOSFET in full bridge converter. Doing so would allow using the full bridge inverter in high frequency wireless power transmission application since MOSFET is well-known for higher switching speed than IGBT transistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                         thai

/HAL KAPLAN/Primary Examiner, Art Unit 2836